Citation Nr: 1757035	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder to include a collapsed lung.  

2.  Entitlement to service connection for a nasal disorder to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Notice of Disagreement was received in March 2012.  In August 2013, a Statement of the Case was issued, and, in September of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a lung and nasal disorder because of the exposure that he experienced to chemicals and avian diseases while stationed at Fort Campbell, Kentucky from February 1973 to October 1975.  The Veteran testified that because of the chemicals sprayed for a bird infestation, the presence of Agent Orange at the base, and the cleaning of military equipment from Vietnam, he began getting sick in service, but was encouraged not to attend sick call.  The Veteran also testified that two years after service, he had a collapsed lung for which he underwent surgery.  The Veteran also stated that he was diagnosed with an acute nasal disorder by the physician treating his sleep apnea, and that his surgery was scheduled and later cancelled.  The Veteran's spouse testified that the Veteran's face swells up and that the Veteran states that he cannot breathe.  See Hearing Transcript, July 2016.  

The Veteran submitted evidence in the form of three articles which show that there was a black bird infestation while he was stationed at Ft. Campbell.  The infestation was considered a health hazard, as the birds are known to spread a lung disease called histoplasmosis.  Avian Stressing Agent PA-14 (Tergitol 15-s-19), a chemical cleaning agent that washes protective oils from the birds' feathers and causes them to freeze, was sprayed on the birds at Ft. Campbell, causing a massive die-off.  The Veteran's articles also documented that exposure to the birds and bird feces may cause a host of other illnesses.  See March 1975 Article from Animal Welfare institute "Blackbird Massacre," undated article from the Biology Department at Queens University in Ontario Canada, titled "Species Composition, Food Habits, and the Economic and Ecologic Impact of Winter Blackbird Flocks."

The Regional office conceded in its July 2015 Supplemental Statement of the Case that the Veteran was exposed to Tergitol while he was stationed at Ft. Campbell, but denied the Veteran's claims based upon the fact that the Veteran did not have current diagnoses of a chronic lung disorder or chronic allergic rhinitis.  However, the Veteran submitted a private medical record dated June 22, 2010 relating to his sleep apnea in which he was also diagnosed with hypoxia.  The Veteran was never rendered an examination to determine whether or not he has a current condition of allergic rhinitis or a lung disorder or to obtain an etiology opinion regarding his hypoxia or collapsed lung.  

The Veteran also contended that his nasal and respiratory disorders may have been related to exposure to herbicides while cleaning supplies and jets from Vietnam while stationed at Ft. Campbell.  An email correspondence was sent to the Joint Services Records Research Center (JSRRC) to obtain a memorandum for Agent Orange exposure relating to the Veteran's statement that he cleaned equipment from Vietnam in Ft. Campbell, Kentucky on April 21, 2015.  No memorandum is of record in response to the email correspondence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records documenting treatment for the issues on appeal.

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record to include the records mentioned by the Veteran in his hearing testimony regarding a chronic nasal disorder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. 

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159 (c)(1).

2.  Please follow-up on the April 21, 2015 email request for a JSRRC memorandum addressing the contention of the Veteran that he was exposed to herbicides while stationed at Ft. Campbell from cleaning equipment that came from Vietnam.  

3.  After the foregoing development has been completed, obtain in-person pulmonology and ENT examinations.   The examiner(s) should determine if the Veteran has current respiratory or nasal conditions and if so, the etiology of those conditions.  The examiners must review the Veteran's file to include the Veteran's hearing testimony, and the articles submitted regarding the blackbird infestation.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examinations, the examiner(s) must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any respiratory or nasal disorders are etiologically related to service, to include as due to exposure to an avian infestation and Tergitol (see March 1975 Article from Animal Welfare institute "Blackbird Massacre," and undated article from the Biology Department at Queens University in Ontario Canada, titled "Species Composition, Food Habits, and the Economic and Ecologic Impact of Winter Blackbird Flocks.")  A complete rationale must be provided for these opinions.  If the examiner(s) is/are unable to form an opinion, such inability should be documented in the examination report. 

4.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




